Case 1:20-cv-00862-DDD-SKC Document 80 Filed 12/04/20 USDC Colorado Page 1 of 26




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO
                            Judge Daniel D. Domenico

        Civil Action No. 1:20-cv-00862-DDD-SKC


        MICHAEL LAWRENCE,

                Plaintiff,

        v.

        JARED POLIS, Governor of the State of Colorado;
        JILL RYAN, Executive Director of the Colorado Department of Public
        Health and Environment;
        MICHAEL HANCOCK, Denver Mayor; and
        BOB MCDONALD, Executive Director of the Denver Department of
        Public Health and Environment,

                Defendants.


                    ORDER GRANTING MOTIONS TO DISMISS
                  AND DENYING PLAINTIFF’S SECOND MOTION
                       FOR PRELIMINARY INJUNCTION


             Pro se Plaintiff Michael Lawrence brings claims alleging that various
        public-health orders issued by Colorado and Denver officials1 in re-
        sponse to the ongoing COVID-19 pandemic violate the United States
        Constitution, the Colorado Constitution, Colorado statute, and the Den-
        ver Municipal Code. He seeks money damages and preliminary and per-
        manent injunctions prohibiting enforcement of Defendants’ orders in
        their entirety. Defendants oppose the pending motion for preliminary


        1  For purposes of this Order, the court refers to Defendants Jared Polis
        and Jill Ryan collectively as the “State” or “State Defendants,” and to
        Defendants Michael Hancock and Bob McDonald collectively as the
        “City” or “City Defendants.”


                                           -1-
Case 1:20-cv-00862-DDD-SKC Document 80 Filed 12/04/20 USDC Colorado Page 2 of 26




        injunction and have moved to dismiss Mr. Lawrence’s complaint. De-
        fendants’ motions are granted, Mr. Lawrence’s claims are dismissed,
        and his motion for a preliminary injunction is denied.

                              PROCEDURAL HISTORY

           On March 30, 2020, Mr. Lawrence filed his original complaint in this
        action against the State of Colorado, Governor Jared Polis, the Colorado
        Department of Public Health and Environment, the Denver Department
        of Public Health and Environment, and Denver Mayor Michael Han-
        cock. [Compl., Doc. 1.] Mr. Lawrence alleged that the public-health or-
        ders Defendants had issued to curb the spread of COVID-19 violated his
        rights under the United States Constitution, and he sought to prelimi-
        narily enjoin enforcement of the orders that were in effect at that time.
        [See id.] The court denied Mr. Lawrence’s first request for a preliminary
        injunction. [Order Denying 1st Req. for Prelim. Inj., Doc. 19.]

           Since that time, Mr. Lawrence has amended his complaint twice.
        [See 1st Am. Compl., Doc. 23; 2d Am. Compl., Doc. 59.] Mr. Lawrence no
        longer alleges claims against the State of Colorado or the state and city
        health departments. He has added as defendants Jill Ryan and Bob
        McDonald, the executive directors of the state and city health depart-
        ments, respectively. [See 2d Am. Compl., Doc. 59.] In addition to his
        claims under the federal Constitution, Mr. Lawrence now also alleges
        that Defendants’ public-health orders violate the Colorado Constitution,
        Colorado statute, and the Denver Municipal Code. [See id.] He has also
        filed a second motion for a preliminary injunction based primarily on his
        contention that the COVID-19 pandemic no longer constitutes a public-
        health emergency, to the extent it ever did. [See 2d Mot. for Prelim. Inj.,
        Doc. 46.]




                                           -2-
Case 1:20-cv-00862-DDD-SKC Document 80 Filed 12/04/20 USDC Colorado Page 3 of 26




            Defendants move to dismiss Mr. Lawrence’s Second Amended Com-
        plaint, contending, among other things, that Mr. Lawrence lacks stand-
        ing to bring many of his claims, that the complaint does not state plau-
        sible legal claims, and that Defendants are entitled to qualified immun-
        ity from many of the asserted claims. [See City’s Mot. to Dismiss,
        Doc. 61; State’s Mot. to Dismiss, Doc. 63.]

            After examining the parties’ briefs and the record, the court has de-
        termined that it is unnecessary to hold a hearing on the pending mo-
        tions.

                             FACTUAL BACKGROUND

            On March 5, 2020, the first presumptive cases of COVID-19 were
        identified in Colorado.2 On March 10, Governor Polis declared an emer-
        gency in the State, and on March 12, Mayor Hancock declared a local
        emergency in the City.3 [See Exec. Order D 2020 003, Doc. 11-1;
        EOC 100, Doc. 11-2.] These emergency declarations have since been ex-
        tended numerous times, and Governor Polis, Director Ryan, and Direc-
        tor McDonald have issued a series of executive orders and public-health
        orders to slow the spread of COVID-19 in Colorado and Denver.



        2  Press Release, Colo. Governor, Updated Information on COVID-19,
        Colo. Off. State Web Portal (Mar. 5, 2020), https://www.colorado.gov/go
        vernor/news/updated-information-covid-19.
        3  The federal government has also issued emergency declarations in
        response to COVID-19. See Donald J. Trump, Proclamation on Declaring
        a National Emergency Concerning the Novel Coronavirus Disease
        (COVID-19) Outbreak (Mar. 13, 2020), https://www.whitehouse.gov/pre
        sidential-actions/proclamation-declaring-national-emergency-concern
        ing-novel-coronavirus-disease-covid-19-outbreak (public health emer-
        gency declared by Secretary of Health and Human Services on
        Jan. 31, 2020; national emergency beginning Mar. 1, 2020 declared by
        President Trump on Mar. 13, 2020).


                                           -3-
Case 1:20-cv-00862-DDD-SKC Document 80 Filed 12/04/20 USDC Colorado Page 4 of 26




           When Mr. Lawrence filed his original complaint in March, Governor
        Polis had issued Executive Order D 2020 017, which directed implemen-
        tation of a set of protective measures dubbed “Stay at Home.” [See Order
        Denying 1st Req. for Prelim. Inj., Doc. 19 at 5-8.] Governor Polis later
        issued Executive Orders D 2020 044 and D 2020 091, dubbed “Safer at
        Home,” and Executive Order D 2020 127, dubbed “Protect Our Neigh-
        bors.” The Safer at Home and Protect Our Neighbors orders eased some
        of the previous Stay at Home restrictions, depending on the COVID-19
        case metrics within individual Colorado communities. Director Ryan
        and the City issued corresponding public-health orders implementing
        the restrictions directed by the Governor’s executive orders. When
        Mr. Lawrence’s Second Amended Complaint was filed, Denver was sub-
        ject to the Safer at Home set of restrictions.

           Since that time, Governor Polis issued Executive Order D 2020 235,
        which directs that his previous Stay at Home, Safer at Home, and Pro-
        tect Our Neighbors orders be combined and harmonized into a single
        “COVID-19 Dial” framework. Director Ryan issued, and the City
        adopted, Public Health Order 20-36, which implements this COVID-19
        Dial. Denver’s COVID-19 metrics currently place the City under the
        “Level Red: Severe Risk” set of restrictions in Public Health Or-
        der 20-36. The City has also imposed additional restrictions beyond
        those set forth in the State’s orders.

           Defendants have routinely updated and amended their public-health
        orders as new information about the SARS-CoV-2 virus and the
        COVID-19 disease becomes available, and as infection rates fluctuate in




                                           -4-
Case 1:20-cv-00862-DDD-SKC Document 80 Filed 12/04/20 USDC Colorado Page 5 of 26




        Denver and throughout the State.4 These frequent updates present the
        court and Mr. Lawrence with a moving target. Mr. Lawrence’s Second
        Amended Complaint references only Defendants’ public-health orders
        issued back in March and April, including the now-expired Stay at Home
        orders. [See 2d Am. Compl., Doc. 59 at ¶¶ 12-19.] The complaint does,
        however, note that “defendants’ orders . . . have recently eased up a lit-
        tle,” which the court interprets as a reference to the Safer at Home or-
        ders that were in effect at the time the complaint was filed.5 [Id. at ¶ 22.]
        Those orders have now been superseded by the COVID-19 Dial orders.

            For purposes of assessing the pending motions, the court will con-
        sider the public-health orders that are currently in effect: (1) Governor
        Polis’s Executive Order D 2020 2656 and Director Ryan’s Public Health
        Order 20-36;7 and (2) the City’s December 1, 2020 public-health order.8
        The “Level Purple: Extreme Risk” set of restrictions in Public Health
        Order 20-36 is similar to the restrictions imposed by the Stay at Home


        4   See generally CDPHE, All Public Health & Executive Orders, Colo.
        COVID-19 Updates, https://covid19.colorado.gov/prepare-protect-your
        self/prevent-the-spread/public-health-executive-orders (last visited
        Dec. 4, 2020); City & Cnty. of Denver, Public Orders, COVID-19 Infor-
        mation, https://www.denvergov.org/content/denvergov/en/covid-19/pub
        lic-orders.html (last visited Dec. 4, 2020).
        5  Because Mr. Lawrence is proceeding without an attorney, the court
        must liberally construe his pleadings, without assuming the role of ad-
        vocate on his behalf. See Hall v. Bellmon, 935 F.2d 1106, 1110 (10th
        Cir. 1991).
        6  EO D 2020 265 (Nov. 28, 2020), https://drive.google.com/file/d/1y
        JahkEWs-q7dVpmQkbWWgoQrboYVLPJs/view (amending and extend-
        ing COVID-19 Dial Executive Order D 2020 235).
        7  2d Am. PHO 20-36 (Nov. 20, 2020), https://drive.google.com/file/d/
        1tuesNFfblAKcw62ao-fALbBxSUC0gccP/view.
        8  DDPHE Order (Dec. 1, 2020), https://www.denvergov.org/content/
        dam/denvergov/Portals/covid19/documents/home-by-10-public-health-
        order.pdf.


                                            -5-
Case 1:20-cv-00862-DDD-SKC Document 80 Filed 12/04/20 USDC Colorado Page 6 of 26




        orders that are explicitly referenced in the Second Amended Complaint.
        Compare [4th Am. PHO 20-24 (Apr. 9, 2020), Doc. 61-2], with 2d. Am.
        PHO 20-36, supra note 7, § II(G). And the restrictions imposed at Levels
        Blue through Red in Public Health Order 20-36 are similar to the re-
        strictions imposed by the Safer at Home orders that were in effect at the
        time the Second Amended Complaint was filed and that are implicitly
        referenced   in   the   complaint.    Compare    [8th   Am.   PHO 20-28
        (June 30, 2020), Doc. 51-2], with 2d Am. PHO 20-36, supra note 7,
        §§ II(C)-(F). The differences between the previous Stay at Home and
        Safer at Home orders and their counterparts in the currently operative
        COVID-19 Dial orders do not materially affect the court’s analysis of the
        issued raised in Defendants’ motions to dismiss or Mr. Lawrence’s mo-
        tion for a preliminary injunction.

           Although the particulars of Defendants’ previous and currently oper-
        ative public-health orders are not identical, each set of orders has in-
        cluded the type of restrictions that Mr. Lawrence primarily takes issue
        with in his Second Amended Complaint: occupancy limitations and
        other restrictions on restaurants’ operation. At the currently operative
        Level Red of the COVID-19 Dial, the State’s orders limit restaurants to
        outdoor in-person dining, along with curbside, takeout, and delivery ser-
        vices. 2d Am. PHO 20-36, supra note 7, § II(F)(2)(h). Outdoor in-person
        dining is restricted to groups of people from the same household spaced
        at tables six feet apart. Id. Alcohol sales must stop at 8:00 p.m. for on-
        premises consumption, and at 10:00 p.m. for takeout and delivery ser-
        vices. Id. The currently operative City order adopts the State’s re-
        strictions and imposes additional restrictions that are not pertinent to
        the motions at issue. DDPHE Order, supra note 8. Mr. Lawrence alleges
        that the restaurant where he works has closed because it cannot be prof-
        itable under the restrictions imposed by Defendants, thus depriving him



                                             -6-
Case 1:20-cv-00862-DDD-SKC Document 80 Filed 12/04/20 USDC Colorado Page 7 of 26




        of the ability to work and causing him to lose wages. [2d Am. Compl.,
        Doc. 59 at ¶¶ 20-22, 24.]

                                MOTIONS TO DISMISS

        I.   Applicable Law

             A. Motion to Dismiss Standards

             Defendants move to dismiss Mr. Lawrence’s claims pursuant to Fed-
        eral Rule of Civil Procedure 12(b)(1) for lack of subject-matter jurisdic-
        tion, and pursuant to Rule 12(b)(6) for failure to state a claim upon
        which relief can be granted.

             The court has subject-matter jurisdiction only over actual “cases or
        controversies.” See U.S. Const. art. III, § 2. The Supreme Court has
        made clear that this imposes a standing requirement on all litigants. In
        order to have standing to bring his claims, Mr. Lawrence must show
        that: (1) he has suffered some actual or threatened injury as a result of
        Defendants’ public-health orders; (2) the injury is traceable to those or-
        ders; and (3) the injury is likely to be redressed if his requested relief is
        granted. See Valley Forge Christian Coll. v. Ams. United for Separation
        of Church & State, Inc., 454 U.S. 464, 472 (1982). Subject-matter juris-
        diction does not exist in the absence of constitutional standing. It is
        Mr. Lawrence’s burden to allege sufficient facts to show subject-matter
        jurisdiction; “[i]f [he] fai[ls] to make the necessary allegations, [he has]
        no standing.” FW/PBS, Inc. v. City of Dallas, 493 U.S. 215, 231 (1990).

             If the court has subject-matter jurisdiction, Mr. Lawrence must state
        plausible claims for relief in order to avoid dismissal. In reviewing the
        sufficiency of Mr. Lawrence’s claims, the court must determine whether
        the factual allegations in the Second Amended Complaint, accepted as



                                            -7-
Case 1:20-cv-00862-DDD-SKC Document 80 Filed 12/04/20 USDC Colorado Page 8 of 26




        true, support a reasonable inference that Defendants are liable for the
        misconduct alleged. Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009); Bell
        Atl. Corp. v. Twombly, 550 U.S. 544, 555-57 (2007). The court must con-
        strue the alleged facts in the light most favorable to Mr. Lawrence. Al-
        varado v. KOB-TV, L.L.C., 493 F.3d 1210, 1215 (10th Cir. 2007). And
        while the court typically may not look beyond a complaint when deciding
        whether it states plausible claims, the court can take judicial notice of
        government documents such as the public-health orders at issue here,
        and may consider documents referred to in the complaint if those docu-
        ments are central to the plaintiff’s claim and the parties do not dispute
        their authenticity. Gee v. Pacheco, 627 F.3d 1178, 1186 (10th Cir. 2010).

            B. Constitutional Rights and Public Health

           As this court has recognized in this case and elsewhere, local govern-
        ments have broad powers to act during an emergency to secure public
        health and safety. See Jacobson v. Massachusetts, 197 U.S. 11, 29
        (1905). Beyond that generality, however, this case and many others oc-
        casioned by the ongoing pandemic show that there is significant disa-
        greement about just how far the Jacobson case allows state and local
        governments to go. In Jacobson, the Supreme Court rejected a challenge
        to a mandatory vaccination law, holding that when a state enacts emer-
        gency measures to protect public health, those measures may permissi-
        bly restrict individual liberties so long as they have some “real or sub-
        stantial relation” to the public health crisis and are not “beyond all ques-
        tion, a plain, palpable invasion of rights secured by the” Constitution.
        Id. at 31, 38.

           According to Defendants, the import of Jacobson is that “[d]uring a
        public health emergency, the traditional tiers of constitutional scrutiny
        do not apply,” and courts may overturn state or local public-health



                                           -8-
Case 1:20-cv-00862-DDD-SKC Document 80 Filed 12/04/20 USDC Colorado Page 9 of 26




        measures only if they are arbitrary or a plain and palpable invasion of
        constitutional rights. [State’s Resp. to 2d Mot. for Prelim. Inj., Doc. 52
        at 7; see also City’s Mot. to Dismiss, Doc. 61 at 3; State’s Mot. to Dismiss,
        Doc. 63 at 6-7.] Like many litigants and a number of courts that have
        adopted it, Defendants’ position is based in part on the Supreme Court’s
        decision in South Bay United Pentecostal Church v. Newsom, in which
        the Court declined to grant injunctive relief from COVID-19 restrictions
        where that relief had been withheld by lower courts. 140 S. Ct. 1613
        (2020) (mem.). But as this court recently explained, this position is an
        unnecessary and incorrect expansion of what the Supreme Court has
        actually said. Denver Bible Church v. Azar, No. 1:20-cv-02362-DDD-
        NRN, 2020 WL 6128994, at *5 to *8 (D. Colo. Oct. 15, 2020). Jacobson
        does not mean that ordinary constitutional review of state action is sus-
        pended when that action is taken in response to a pandemic or other
        public-health emergency; Jacobson instead fits within the constitutional
        doctrine that has been developed in the 115 years since its issuance. Id.;
        Roman Catholic Diocese of Brooklyn v. Cuomo, — S. Ct. —, No. 20A87,
        2020 WL 6948354, at *5 to *6 (2020) (Gorsuch, J., concurring); accord
        Bayley’s Campground Inc. v. Mills, 463 F. Supp. 3d 22, 30-32
        (D. Me. 2020); Cnty. of Butler v. Wolf, — F. Supp. 3d —, No. 2:20-CV-
        677, 2020 WL 5510690, at *5 to *10 (W.D. Pa. Sept. 14, 2020).9




        9   See also, e.g., League of Indep. Fitness Facilities & Trainers, Inc. v.
        Whitmer, 814 F. App’x 125, 126-27 (6th Cir. 2020) (some COVID-19 pub-
        lic-health orders “involve individual rights for which precedent requires
        courts to apply a heightened level of scrutiny to government actions . . . .
        [b]ut many other cases involve executive actions that . . . are viewed only
        through the lens of a very modest, or ‘rational basis’ . . . review”); Bap-
        tiste v. Kennealy, — F. Supp. 3d —, No. 1:20-cv-11335-MLW, 2020
        WL 5751572, at *4, *6 to *8 (D. Mass. Sept. 25, 2020) (applying rational-
        basis review to contracts and takings claims challenging state legisla-
        ture’s COVID-19 act, and intermediate scrutiny to free speech claim).


                                            -9-
Case 1:20-cv-00862-DDD-SKC Document 80 Filed 12/04/20 USDC Colorado Page 10 of 26




            Indeed, Jacobson itself prescribes that no rule or regulation enacted
         by a state or local government to safeguard public health may “contra-
         vene the Constitution of the United States, nor infringe any right
         granted or secured by that instrument.” 197 U.S. at 25. “A local enact-
         ment or regulation, even if based on the acknowledged police powers of
         a state, must always yield in case of conflict . . . with any right [the Con-
         stitution] gives or secures.” Id. (emphasis added). The Constitution and
         the rights it protects are no less important, and the judicial branch
         should be no less vigilant in enforcing those rights, simply because the
         government is responding to an emergency. See Brooklyn, 2020
         WL 6948354, at *3 (per curiam) (“[E]ven in a pandemic, the Constitution
         cannot be put away and forgotten.”).

            And in fact, the Supreme Court recently did enjoin enforcement of
         state-ordered restrictions issued in response to the COVID-19 pandemic,
         applying traditional constitutional review to a free exercise challenge
         under the First Amendment. Id. at *1 to *2. This is notable first because
         the Supreme Court is doubly reluctant to grant injunctive relief when it
         has been denied below. Respect Maine PAC v. McKee, 562 U.S. 996
         (2010) (mem.). Second, and perhaps more to the point here, while Chief
         Justice Roberts would not have issued the injunction because the de-
         fendant governor lifted the restrictions at issue after the plaintiffs filed
         their injunction application, he clarified that his concurrence in South
         Bay should not be overread: “Jacobson . . . warranted exactly one sen-
         tence in South Bay. What did that one sentence say? Only that [o]ur
         Constitution principally entrusts [t]he safety and the health of the peo-
         ple to the politically accountable officials of the States to guard and pro-
         tect.” Brooklyn, 2020 WL 6948354, at *9 (Roberts, C.J., dissenting) (in-
         ternal quotation marks omitted). This is, as the Chief Justice notes, fully
         consistent with traditional constitutional analysis, and, so long as one



                                            - 10 -
Case 1:20-cv-00862-DDD-SKC Document 80 Filed 12/04/20 USDC Colorado Page 11 of 26




         does not “reach beyond the words themselves” to find an exception to
         ordinary constitutional review, “should be uncontroversial.” Id.

            Mr. Lawrence, for his part, contends that the COVID-19 pandemic
         no longer constitutes an “emergency” justifying extraordinary govern-
         ment powers, to the extent it ever did. [See 2d Am. Compl., Doc. 59 at
         ¶¶ 11, 77-81, 95, 97-99; see also Mot. for Prelim. Inj., Doc. 46 at 1-8; Re-
         ply to State’s Resp. to Mot. for Prelim. Inj., Doc. 54 at 1-2, 7; Reply to
         City’s Resp. to Mot. for Prelim. Inj., Doc. 55 at 1-4.] The court shares his
         concern that what were initially understood as short-term measures
         have now stretched into the better part of a year. There is a real danger
         to civil liberties if courts simply defer to government decisions about
         what constitutes a public-health emergency and what those govern-
         ments are allowed to do about it. Cf. Cnty. of Butler, 2020 WL 5510690,
         at *5 to *10.

            This helps explain why the court cannot accept Defendants’ reading
         of Jacobson. If Defendants’ view were correct, and the existence of a pub-
         lic-health emergency created an exemption from normal constitutional
         review of government action, then courts would have to be much more
         demanding in reviewing the government’s assessment of what consti-
         tutes such an emergency. This case may seem fairly easy, as essentially
         every relevant local, state, national, and international entity has recog-
         nized the COVID-19 pandemic to be a public-health crisis, and this
         court’s research has not revealed any other court that has disagreed. But
         it isn’t hard to imagine, if Defendants’ approach were the law, any num-
         ber of things that clever (or even not-so-clever) governments might claim
         to be a public-health crisis in order to evade effective constitutional scru-
         tiny. Much better, in this court’s view, to apply consistent constitutional
         principles and doctrine.




                                            - 11 -
Case 1:20-cv-00862-DDD-SKC Document 80 Filed 12/04/20 USDC Colorado Page 12 of 26




              Traditional constitutional review still will be relatively deferential to
         the government in most circumstances involving a crisis of this sort.
         Whether it is deemed an “emergency” or not, responding to a public-
         health threat is undeniably a compelling government interest.10 Jacob-
         son, 197 U.S. at 25; Denver Bible Church, 2020 WL 6128994, at *6, *8.
         Emergency measures subject to rational-basis review will generally be
         upheld. Denver Bible Church, 2020 WL 6128994, at *8. And for emer-
         gency measures subject to heightened scrutiny, courts must take into
         account the existence of exigencies and scientific uncertainties when
         considering whether any particular measure is appropriately tailored to
         accomplish the purpose of protecting public health. Id. Thus, although
         the traditional tiers of constitutional scrutiny are not suspended during
         an emergency, most emergency measures can pass a heightened level of
         scrutiny when one applies. Id.

              “Jacobson reflects that, when one weighs competing interests in the
         balance, the presence of a major public health cris[i]s is a very heavy
         weight indeed[,] and scientific uncertainties about the best response will
         afford the state some additional leeway to err on the side of caution.”
         Bayley’s Campground, 463 F. Supp. 3d at 32; accord Brooklyn, 2020
         WL 6948354, at *3 (per curiam) (“Members of this Court are not public
         health experts, and we should respect the judgment of those with special
         expertise and responsibility in this area.”); S. Bay, 140 S. Ct. at 1613-14
         (Roberts, C.J., concurring) (when state officials “‘undertake[] to act in
         areas fraught with medical and scientific uncertainties,’ their latitude
         ‘must be especially broad’” (quoting Marshall v. United States, 414

         10  Indeed, while Mr. Lawrence contends that the COVID-19 pandemic
         is not an “emergency,” he acknowledges that “State . . . officials have
         faced tremendous adversity in . . . executing effective . . . statewide pol-
         icies to protect the general public’s health, safety and welfare during
         this time of crisis.” [2d Am. Compl., Doc. 59 at ¶ 10.]


                                              - 12 -
Case 1:20-cv-00862-DDD-SKC Document 80 Filed 12/04/20 USDC Colorado Page 13 of 26




         U.S. 417, 427 (1974))); Edwards v. California, 314 U.S. 160, 173 (1941)
         (courts must not second-guess the “wisdom, need, or appropriateness” of
         state measures taken to protect public health).

         II. Discussion

              Liberally construing the Second Amended Complaint,11 the court dis-
         cerns the following federal constitutional claims, brought under 42
         U.S.C. § 1983: (A) a right to travel claim; (B) a substantive and proce-
         dural due process claim based on deprivation of employment; (C) an
         equal protection claim; and (D) a takings claim. [See 2d Am. Compl.,
         Doc. 59 at ¶¶ 27-53.] Mr. Lawrence also brings claims for (E) alleged vi-
         olations of his liberty and property rights under the Colorado Constitu-
         tion; (F) alleged violations of the Colorado Disaster Emergency Act,
         Colo. Rev. Stat. §§ 24-33.5-701 to 717, and the statute governing the
         powers and duties of the state health department, Colo. Rev. Stat.
         § 25-1.5-101; and (7) alleged violation of the Denver Municipal Code,
         D.R.M.C. § 24-16. [See id. at ¶¶ 54-100.]

              A. Right to Travel

              Mr. Lawrence contends that Defendants’ public-health orders imper-
         missibly restrict his constitutional right to both interstate and intra-
         state travel. [2d Am. Compl., Doc. 59 at ¶¶ 27-34.] This claim is based

         11 As noted, the court must construe Mr. Lawrence’s pleadings liberally
         because he is proceeding without an attorney. Hall, 935 F.2d at 1110.
         This means that the court will excuse mistaken references to the wrong
         constitutional amendment in his complaint. See Doe v. Univ. of Denver,
         952 F.3d 1182, 1187 n.2 (10th Cir. 2020). It also means that the court
         will excuse his failure to explicitly indicate that he is bringing claims
         against Defendants in their official capacities, because his complaint is
         clear that he seeks both official-capacity injunctive relief and individual-
         capacity damages. See, e.g., Trapp v. U.S. Marshals Serv., 139 F. App’x
         12, 15 (10th Cir. 2005).


                                            - 13 -
Case 1:20-cv-00862-DDD-SKC Document 80 Filed 12/04/20 USDC Colorado Page 14 of 26




         on the allegation that he “has not been able to travel to Kansas City as
         planned, or to travel to North Carolina as planned, or to go to work or to
         Mass.” [Id. at ¶ 29.] Mr. Lawrence’s allegations, however, are insuffi-
         cient to state a claim because Defendants’ orders do not restrict travel
         in the manner that he alleges.

                 1.   Interstate Travel

            The right to interstate travel, in general, “has long been recognized
         as a basic right under the Constitution.” Abdi v. Wray, 942 F.3d 1019,
         1029 (10th Cir. 2019) (quoting Dunn v. Blumstein, 405 U.S. 330, 338
         (1972)). The textual source of this right has been the subject of some
         debate and has not been definitively identified by the Supreme Court.
         Id. (citing Saenz v. Roe, 526 U.S. 489, 500-01 (1999)). The Tenth Circuit
         has analyzed the right under a substantive-due-process framework and
         found that the right to travel interstate is a fundamental right subject
         to strict scrutiny. See id. at 1026-30. Government action that “directly
         and substantially” impairs the exercise of that right must be narrowly
         tailored to achieve a compelling governmental purpose. Id. at 1028-29.

            If the Defendants’ orders actually prohibited Mr. Lawrence and other
         law-abiding Colorado citizens from leaving the State, the orders would
         raise serious constitutional concerns. But the currently operative Level
         Red restrictions clearly do not limit travel outside the State, and even
         the most restrictive Level Purple on the COVID-19 Dial is at most am-
         biguous as to such travel.

            And when “a serious doubt” is raised about the constitutionality of [a
         statute or regulation], “it is a cardinal principle” that courts should “first
         ascertain whether a construction of the statute is fairly possible by
         which the question may be avoided.” Jennings v. Rodriguez, 138 S.
         Ct. 830, 842 (2018). This canon of constitutional avoidance “comes into


                                             - 14 -
Case 1:20-cv-00862-DDD-SKC Document 80 Filed 12/04/20 USDC Colorado Page 15 of 26




         play only when, after the application of ordinary textual analysis, the
         statute is found to be susceptible of more than one construction.” Id. If
         so, the court should adopt the construction that avoids the difficult con-
         stitutional question. Vt. Agency of Nat. Res. v. United States ex rel. Ste-
         vens, 529 U.S. 765, 787 (2000). The court therefore construes the orders
         at issue here as not preventing individuals from leaving the State.

            Under Level Red of Public Health Order 20-36, there is no manda-
         tory restriction on travel. 2d Am. PHO 20-36, supra note 7, §§ I(F), II(F)
         (individuals encouraged but not required to limit travel to Necessary
         Travel). Nor was there a mandatory travel restriction in the Safer at
         Home public-health orders that were in effect at the time Mr. Lawrence
         filed his Second Amended Complaint. [8th Am. PHO 20-28, Doc. 51-2 at
         § 1(G) (individuals encouraged but not required to limit travel to Neces-
         sary Travel).] The Level Red and Safer at Home restrictions, then, do
         not actually prohibit any travel and cannot be the source of a right to
         travel claim.

            Under the Level Purple set of restrictions in Public Health Or-
         der 20-36, however, travel other than “Necessary Travel” is prohibited.
         2d Am. PHO 20-36, supra note 7, § II(G)(2)(a)(i). Although the Level
         Purple restrictions are not currently in effect for the City and County of
         Denver, they may take effect in the near future should Denver’s
         COVID-19 case metrics rise above their current levels. See Brooklyn,
         2020 WL 6948354, at *3 (matter not moot where restrictions lifted but
         could be reimposed at any time); accord Denver Bible Church, 2020
         WL 6128994, at *10 n.17. And the same travel restrictions were in place
         under the Stay at Home orders that Mr. Lawrence cites in his complaint.
         [4th Am. PHO 20-24, Doc. 61-2 at § I(F) (travel except Necessary Travel
         prohibited).] But these travel restrictions can fairly be read to apply only
         to intrastate travel.


                                            - 15 -
Case 1:20-cv-00862-DDD-SKC Document 80 Filed 12/04/20 USDC Colorado Page 16 of 26




            Nowhere do Defendants’ orders expressly prohibit individuals from
         leaving the State or limit the purposes for which they are permitted to
         do so. And a review of the orders’ definition of Necessary Travel indi-
         cates that the travel limitations are intended to target local and intra-
         state travel. Necessary Travel is defined as:
                (1) providing or accessing Necessary Activities, Minimum
                Basic Operations, Critical Government Functions, and
                Critical Businesses, and other businesses or industries au-
                thorized in Section II of this Order; (2) receiving materials
                for distance learning, for receiving meals, and any other
                related services from educational institutions; (3) return-
                ing to a place of residence from outside the jurisdiction;
                (4) travel required by law enforcement or court order;
                (5) travel to transport children between separate house-
                holds pursuant to a parenting plan or other agreement gov-
                erning parental responsibilities; (6) non-residents return-
                ing to their place of residence; (7) moving to a new resi-
                dence, including individuals whose Residence is unsafe due
                to domestic violence concerns.

         2d Am. PHO 20-36, supra note 7, § IV(M); accord [4th Am. PHO 20-24,
         Doc. 61-2 at § III(B)]. The phrase “the jurisdiction” in this definition, if
         read consistently with how that term is used throughout the orders,
         means the local county or region within the State. See, e.g., 2d Am.
         PHO 20-36, supra note 7, at 2 (“Counties must implement the require-
         ments of the relevant level of the COVID-19 Dial for their jurisdic-
         tion . . . .”); id. § II(B)(2) (“Counties and regions certified for Level Green
         may allow any business or activity within their jurisdiction to operate
         at 50% of their pre-pandemic capacity . . . .”); accord, e.g., [4th Am.
         PHO 20-24, Doc. 61-2 at § I(E) (local government entities encouraged to
         provide non-congregate sheltering and support services to people expe-
         riencing homelessness “in their jurisdiction”); id. § III(A)(3) (“check with
         the local jurisdiction and follow any requirements for that jurisdiction”
         when visiting parks to engage in outdoor activity)].




                                             - 16 -
Case 1:20-cv-00862-DDD-SKC Document 80 Filed 12/04/20 USDC Colorado Page 17 of 26




            This reading of the orders’ travel restrictions as applying only to local
         and intrastate travel is bolstered by the fact that there is no record of
         Defendants actually seeking to prevent anyone from leaving the State.
         Mr. Lawrence has not alleged that, during the period the Stay at Home
         travel restrictions were in effect, he or anyone else tried and was pre-
         vented from leaving the State, was cited or prosecuted for leaving or at-
         tempting to leave the State, or was even threatened with citation or
         prosecution for doing so.

            Whether the orders’ travel limitations apply to interstate travel is
         ambiguous at most. Since the restrictions can fairly be read to apply only
         to travel within the State, the court adopts the construction that avoids
         the difficult constitutional questions that would otherwise be present.
         See Vt. Agency, 529 U.S. at 787. Under this construction, Defendants’
         orders do not prohibit or limit Mr. Lawrence’s ability to travel outside
         the State. The Second Amended Complaint therefore does not state a
         plausible claim for violation of Mr. Lawrence’s right to interstate travel.

                 2.   Intrastate Travel

            The right to travel within a state is not a recognized fundamental
         right, and restrictions on intrastate travel and local freedom of move-
         ment are subject only to rational-basis review. McCraw v. City of Okla.
         City, 973 F.3d 1057, 1081 (10th Cir. 2020); see also Abdi, 942 F.3d
         at 1028 (“If the right is not fundamental, we apply rational basis re-
         view.”). Such restrictions “need only be rationally related to a legitimate
         government purpose.” McCraw, 973 F.3d at 1081.

            Mr. Lawrence’s intrastate travel claim is based on the allegation that
         Defendants’ orders prohibit him from traveling to work or Mass. But
         this is simply incorrect. The Stay at Home orders did, and the COVID-19
         Dial orders do, at Level Purple, proscribe travel other than Necessary


                                            - 17 -
Case 1:20-cv-00862-DDD-SKC Document 80 Filed 12/04/20 USDC Colorado Page 18 of 26




         Travel. But Necessary Travel includes travel to perform work for au-
         thorized businesses (which include restaurants), and travel to access
         houses of worship. 2d Am. PHO 20-36, supra note 7, §§ IV(M), IV(L),
         IV(C) & App’x A §§ 4-5; accord [4th Am. PHO 20-24, Doc. 61-2 at
         §§ III(B), III(A), III(C)(4)-(5)]. The orders thus do not restrict intrastate
         travel in the manner Mr. Lawrence alleges, even under the most severe
         restrictions. To the extent that Mr. Lawrence argues that the orders’ oc-
         cupancy limitations or other restrictions on restaurants and houses of
         worship make it pointless for him to travel to those locations, and to the
         extent that he challenges the orders’ prohibition on travel other than
         Necessary Travel, the orders satisfy rational-basis review. Defendants
         have a legitimate interest in reducing transmission of COVID-19, and
         limiting individuals’ contact with those outside their household by lim-
         iting the purposes for which they are permitted to leave their homes is
         rationally related to that interest. The Second Amended Complaint does
         not state a plausible claim for violation of Mr. Lawrence’s right to intra-
         state travel.

            Because Mr. Lawrence has failed to state a claim for violation of his
         right to interstate or intrastate travel, his right to travel claim must be
         dismissed.

             B. Due Process

            The Fourteenth Amendment provides that “No state shall . . . de-
         prive any person of life, liberty, or property, without due process of law.”
         U.S. Const. amend. XIV, § 1. Substantive due process ensures that the
         government will not deprive a person of a protected life, liberty, or prop-
         erty interest for an arbitrary reason, regardless of the procedures used,
         while procedural due process ensures that the government will not de-
         prive a person of a protected interest without engaging fair procedures



                                            - 18 -
Case 1:20-cv-00862-DDD-SKC Document 80 Filed 12/04/20 USDC Colorado Page 19 of 26




         (i.e., some form of notice and opportunity to be heard). Onyx Props. LLC
         v. Bd. of Cnty. Comm’rs of Elbert Cty., 838 F.3d 1039, 1043 (10th
         Cir. 2016).

            Mr. Lawrence contends that Defendants’ public-health orders have
         deprived him of a Fourteenth Amendment substantive due process right
         to work at the restaurant where he is employed. [2d Am. Compl., Doc. 59
         at ¶¶ 37, 39-40.] He alleges that the restaurant remains closed because
         it cannot be profitable operating under the restrictions imposed by De-
         fendants’ orders. [Id. at ¶¶ 21-22.] He further contends that Defendants’
         public-health orders violate his Fourteenth Amendment right to proce-
         dural due process because he was not afforded “a constitutionally ade-
         quate hearing to present his case for his businesses to not be shut down.”
         [Id. at ¶¶ 38-40.] Mr. Lawrence does not have standing to bring his due
         process claim.

            To begin with, Mr. Lawrence cannot establish the injury component
         of constitutional standing, which requires an “injury in fact” to “a legally
         protected interest.” Lujan v. Defenders of Wildlife, 504 U.S. 555, 560
         (1992). No doubt the Second Amended Complaint alleges facts sufficient
         to show that Mr. Lawrence has suffered an injury in the everyday sense
         of the word—he alleges that he has suffered significant financial harm
         as a result of his employer’s continued closure. [2d Am. Compl., Doc. 59
         at ¶¶ 20-22.] But this injury is not to any legally protected interest, be-
         cause he does not have a protected liberty or property interest in contin-
         ued employment at the restaurant where he works. The liberty compo-
         nent of the Fourteenth Amendment’s Due Process Clause includes a
         generalized right to choose one’s field of private employment, Guttman
         v. Khalsa, 669 F.3d 1101, 1118 (10th Cir. 2012) (citing Conn v. Gabbert,
         526 U.S. 286, 291-92 (1999)), but this right does not include a right to
         any specific job, Wroblewski v. City of Washburn, 965 F.2d 452, 455 (7th


                                            - 19 -
Case 1:20-cv-00862-DDD-SKC Document 80 Filed 12/04/20 USDC Colorado Page 20 of 26




         Cir. 1992) (citing Bd. of Regents of State Colls. v. Roth, 408 U.S. 564, 575
         (1972)). Nor does the property component of the Due Process Clause in-
         clude a right to continued employment at a particular job, at least for
         at-will employees. Lenz v. Dewey, 64 F.3d 547, 551 (10th Cir. 1995). In
         Colorado, there is a presumption of at-will employment, Cont’l Air Lines,
         Inc. v. Keenan, 731 P.2d 708, 711 (Colo. 1987) (en banc), and the Second
         Amended Complaint alleges no facts to support an inference that
         Mr. Lawrence might rebut that presumption with respect to his own em-
         ployment.

            Even if Mr. Lawrence’s current inability to work constituted an in-
         jury to a legally protected liberty or property interest, he does not have
         legal standing to challenge regulations that are not imposed on him, but
         on his employer. Whether the problem is considered one of traceability
         and redressability, and thus constitutional standing, or is merely a pru-
         dential standing concern, the State has not outlawed Mr. Lawrence’s
         profession or imposed any particular restrictions on his employment.

            When, as here, the plaintiff’s asserted injury arises from the govern-
         ment’s regulation of someone else, constitutional standing is “‘substan-
         tially more difficult’ to establish.” Lujan, 504 U.S. at 562. Traceability is
         not precluded if the challenged regulation produces a “determinative or
         coercive effect upon the action of someone else,” which results in the
         plaintiff’s injury, but there is no traceability if the plaintiff’s injury is
         “the result of the independent action of some third party not before the
         court.” Bennett v. Spear, 520 U.S. 154, 167, 169 (1997). When the plain-
         tiff’s injury depends on the decisions of third parties and those decisions
         are “sufficiently uncertain to break the chain of causation between the
         plaintiff[’s] injury and the challenged Government action,” traceability
         is lacking. Allen v. Wright, 468 U.S. 737, 759 (1984), abrogated on other




                                            - 20 -
Case 1:20-cv-00862-DDD-SKC Document 80 Filed 12/04/20 USDC Colorado Page 21 of 26




         grounds by Lexmark Int’l, Inc. v. Static Control Components, Inc., 572
         U.S. 118 (2014).

            That is the case here. Defendants’ public-health orders do not pro-
         hibit Mr. Lawrence’s employer from remaining open during the pan-
         demic, even under the orders’ most onerous set of restrictions. See 2d
         Am. PHO 20-36, supra note 7, § II(G)(2)(h) & App’x A § 4; accord [4th
         Am. PHO 20-24, Doc. 61-2 at §III(C)(4)]. While Mr. Lawrence’s employer
         has chosen to remain closed because the restaurant is not profitable op-
         erating under the restrictions imposed by the orders, that independent
         decision by his employer breaks the chain of causation between Defend-
         ants’ orders and Mr. Lawrence’s injury. See Henry v. DeSantis, 461 F.
         Supp. 3d 1244, 1252-53 (S.D. Fla. 2020) (plaintiff laid off from food-ser-
         vice job during COVID-19 failed to show traceability because public-
         health orders did not compel restaurants to close completely or direct
         them to lay off employees); Murphy v. Lamont, No. 3:20-CV-0694 (JCH),
         2020 WL 4435167, at *5 (D. Conn. Aug. 3, 2020) (plaintiff whose home-
         school group chose not to meet during COVID-19 pandemic did not show
         traceability where executive orders encouraged but did not require pri-
         vate schools to close).

            This basic principle may also be considered one of so-called “pruden-
         tial,” rather than constitutional standing. See, e.g., Rumber v. Dist. of
         Columbia, 595 F.3d 1298, 1301 (D.C. Cir. 2020) (employees of businesses
         operating in shopping center did not have standing to bring claim to
         prevent city from acquiring shopping center by eminent domain); Pagan
         v. Calderon, 448 F.3d 16, 29-30 (1st Cir. 2006) (where corporation incurs
         the only direct injury from alleged misconduct, corporation is only
         proper party to bring suit for that injury; agent or employee lacks stand-
         ing unless “he alleges that he personally suffered a direct, nonderivative
         injury”); Duran v. City of Corpus Christi, 240 F. App’x 639, 641 (5th


                                           - 21 -
Case 1:20-cv-00862-DDD-SKC Document 80 Filed 12/04/20 USDC Colorado Page 22 of 26




         Cir. 2007) (“Courts generally refuse to recognize standing based on eco-
         nomic harm that is merely a consequence of an injury suffered by an-
         other party.”); Calderon v. City & Cnty. of Denver, No. 18-cv-00756-PAB-
         MEH, 2019 WL 4450199, at *4 to *6 (D. Colo. Sept. 17, 2019) (employee’s
         allegations of lost wages and benefits stemming from defendants’ deci-
         sion not to renew employer’s contract insufficient to confer standing);
         Jin Fu Zhong v. Sweeny, No. 08-2204, 2011 WL 1193011, at *10 (E.D.
         Pa. Mar. 29, 2011) (employee does not have standing to sue when al-
         leged misconduct is directed at employer and employee’s loss of income
         or employment is merely incidental to direct injury inflicted upon em-
         ployer). While there is some dispute about whether these concepts are
         better considered as constitutional or prudential standing limitations,12
         either way the court is unable to address Mr. Lawrence’s claim.

              Because Mr. Lawrence does not have standing to bring his due pro-
         cess claim, this claim must be dismissed.

              C. Equal Protection

              “No state shall . . . deny to any person within its jurisdiction the
         equal protection of the laws.” U.S. Const. amend. XIV, § 1. A government
         action that regulates economic activity in a discriminatory manner vio-
         lates the Equal Protection Clause unless there is a “rational relationship
         between the disparity of treatment and some legitimate governmental
         purpose.” Bd. of Trustees of Univ. of Ala. v. Garrett, 531 U.S. 356, 366-67
         (2001) (quoting Heller v. Doe, 509 U.S. 312, 320 (1993)); see also World


         12  This court, for what it’s worth, is more inclined to think that third-
         party standing is a constitutional rather than prudential consideration.
         See June Med. Servs. L. L. C. v. Russo, 140 S. Ct. 2103, 2144 (2020)
         (Thomas, J., dissenting) (“The Court’s previous statements on the rule
         against third-party standing have long suggested that the ‘proper place’
         for that rule is in Article III’s case-or-controversy requirement.”).


                                           - 22 -
Case 1:20-cv-00862-DDD-SKC Document 80 Filed 12/04/20 USDC Colorado Page 23 of 26




         Gym, Inc. v. Baker, No. 20-CV-11162-DJC, 2020 WL 4274557, at *3
         (D. Mass. July 24, 2020) (“courts reviewing business closures due to
         COVID-19 [under the Equal Protection Clause] have consistently ap-
         plied rational basis review” (collecting cases)).

            Mr. Lawrence contends that Defendants’ public-health orders violate
         the Equal Protection Clause because they “draw arbitrary distinctions
         between businesses based solely on differences that are irrelevant to a
         legitimate governmental objecti[ve].” [2d Am. Compl., Doc. 59 at
         ¶¶ 25(a), 42-47.] He alleges that while some businesses “are permitted
         to go about their business and activities provided certain social distanc-
         ing practices are employed,” restaurants have been subject to protective
         measures that “were so restrictive that [Defendants’] orders caused [his
         employer’s restaurant] . . . to close down.” [Id. at ¶ 45.]

            The distinctions among different types of businesses in Defendants’
         public-health orders result in a disparity of treatment between his em-
         ployer and, for example, houses of worship, which may continue to hold
         indoor services at 25% capacity under Level Red of the COVID-19 Dial,
         while his employer must close for indoor dining. Compare 2d Am.
         PHO 20-36, supra note 7, § II(F)(2)(j), with id. § II(F)(2)(h). Regulatory
         distinctions among types of businesses are not normally enough to state
         an equal protection claim. See, e.g., Heller, 509 U.S. at 320 (government
         action that regulates economic activity in discriminatory manner sub-
         ject to rational-basis review, and “must be upheld against [an] equal
         protection challenge if there is any reasonably conceivable state of facts
         that could provide a rational basis for the classification”). Even if they
         were, for the same reasons discussed above, Mr. Lawrence does not have
         standing to bring his equal protection claim. As with his due process
         claim, the restrictions that Mr. Lawrence challenges regulate his em-
         ployer, not him. Defendants’ orders have not directed his employer to


                                            - 23 -
Case 1:20-cv-00862-DDD-SKC Document 80 Filed 12/04/20 USDC Colorado Page 24 of 26




         close the restaurant where he works, and his employer has made the
         independent decision to remain closed. See Henry, 461 F. Supp. 3d
         at 1252-53.

            Because Mr. Lawrence does not have standing to bring his equal pro-
         tection claim, this claim must be dismissed.

             D. Taking of Property

            The Fifth Amendment, as made applicable to the states through the
         Fourteenth Amendment, prohibits taking private property for public use
         “without just compensation.” U.S. Const. amend. V; accord Williamson
         Cnty. Reg’l Plan. Comm’n v. Hamilton Bank of Johnson City, 473
         U.S. 172, 194 (1985), overruled on other grounds by Knick v. Twp. of
         Scott, Pa., 139 S. Ct. 2162 (2019).

            Mr. Lawrence contends that Defendants’ public-health orders violate
         the Takings Clause of the Fifth Amendment because the orders “fail to
         substantially advance a legitimate state interest and they deny the own-
         ers of ‘non-essential’ businesses an economically viable use of their
         land.” [2d Am. Compl., Doc. 59 at ¶¶ 25(b), 48-53.] Perhaps, but because
         he has not alleged that he is such an owner of an affected business,
         Mr. Lawrence does not have standing to bring his takings claim either.
         He has not pleaded injury to a legally protected property interest be-
         cause he does not have a property right to continued employment at a
         particular job, and Defendants’ public-health orders do not prohibit him
         from working nor direct his employer to close the restaurant where he
         works.

            Because Mr. Lawrence does not have standing to bring his takings
         claim, this claim too must be dismissed.




                                           - 24 -
Case 1:20-cv-00862-DDD-SKC Document 80 Filed 12/04/20 USDC Colorado Page 25 of 26




             E. State and Local Law Claims

            A district court may decline to exercise supplemental jurisdiction
         over a claim if it “has dismissed all claims over which it has original
         jurisdiction.” 28 U.S.C. § 1367(c)(3); see also Gaston v. Ploeger, 297 F.
         App’x 738, 746 (10th Cir. 2008) (district court did not abuse discretion
         in declining to exercise supplemental jurisdiction over plaintiff’s re-
         maining state-law claims; “we have repeatedly recognized that this is
         the preferred practice”). Because the court must dismiss all of Mr. Law-
         rence’s federal constitutional claims, consistent with the preferred prac-
         tice in the Tenth Circuit, the court will decline to exercise supplemental
         jurisdiction over Mr. Lawrence’s claims alleging violations of the Colo-
         rado Constitution, Colorado statute, and the Denver Municipal Code.
         These claims will be dismissed without prejudice to Mr. Lawrence’s
         right to bring them in another appropriate court.

                    MOTION FOR PRELIMINARY INJUNCTION

            The court remains sympathetic to Mr. Lawrence, his employer, and
         others in their industry. They have borne the brunt of the economic costs
         of Defendants’ public-health measures during this pandemic. Indeed,
         the financial and mental-health harms that Mr. Lawrence has suffered
         may be irreparable. Many others in the City, State, country, and
         throughout the world are experiencing similar hardships, and those
         hardships should not be discounted when policymakers weigh the costs
         and benefits of their pandemic response. Despite these real hardships,
         however, Mr. Lawrence’s legal claims cannot be vindicated in federal
         court and must be dismissed for the reasons explained above. And since
         issuance of a preliminary injunction is foreclosed when Mr. Lawrence
         has no likelihood of success on the merits of his claims, Mrs. Fields




                                           - 25 -
Case 1:20-cv-00862-DDD-SKC Document 80 Filed 12/04/20 USDC Colorado Page 26 of 26




         Franchising, LLC v. MFGPC, 941 F.3d 1221, 1232 (10th Cir. 2019), the
         court must also deny his motion for a preliminary injunction.

                                    CONCLUSION

            It is ORDERED that:

            Denver Defendants’ Motion to Dismiss Second Amended Complaint
         [Doc. 61] is GRANTED. All claims asserted in the Second Amended
         Complaint against Defendants Bob McDonald and Michael Hancock are
         DISMISSED; and

            Colorado’s Motion to Dismiss Second Amended Complaint [Doc. 63]
         is GRANTED. All claims asserted in the Second Amended Complaint
         against Defendants Jared Polis and Jill Ryan are DISMISSED.

            Because the court has dismissed all claims asserted in the Second
         Amended Complaint, it is FURTHER ORDERED that:

            Plaintiff’s Motion for Preliminary Injunctive Relief Pursuant to
         F.R.C.P. 65 [Doc. 46] is DENIED AS MOOT; and

            Plaintiff’s Emergency Motion for a Declaration of Law [Doc. 75] and
         Plaintiff’s Emergency Motion to Expedite Briefing Schedule for the
         Plaintiff’s Emergency Motion for a Declaration of Law [Doc. 76] are
         DENIED AS MOOT.

         DATED: December 4, 2020             BY THE COURT:




                                             Hon. Daniel D. Domenico




                                          - 26 -
